474 So. 2d 9 (1985)
Gerald M. MIRSKY, Appellant,
v.
Eileen F. MIRSKY, Appellee.
No. 84-1713.
District Court of Appeal of Florida, Fifth District.
August 8, 1985.
E.D. Cossaboom, Jr., Indialantic, for appellant.
Michael D. Holliday, Melbourne, for appellee.
DAUKSCH, Judge.
The final order modifying a dissolution of marriage judgment is reversed. It is apparent from the record that the trial judge did not consider the criteria required under section 61.08, Florida Statutes (Supp. 1984) nor did he follow the dictates of Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980) and Walter v. Walter, 464 So. 2d 538 (Fla. 1985). Upon remand he should hold a new hearing, consider up-to-date evidence and use no "formula" for the setting of alimony and support payments. See Sanford v. Sanford, 440 So. 2d 1319 (Fla. 4th DCA 1983). In Rook v. Rook, 469 So. 2d 172 (Fla. 5th DCA 1985), this court declared the reliance upon formulae to be not in accordance with the proper exercise of judicial discretion.
REVERSED and REMANDED.
ORFINGER and FRANK D. UPCHURCH, Jr., JJ., concur.